


110 HR 5434 IH: Protecting Americans from Violent

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5434
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To protect innocent Americans from violent crime in
		  national parks.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Americans from Violent
			 Crime Act of 2008.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)The Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed;
			(2)Section 2.4(a)(1)
			 of title 36, Code of Federal Regulations, provides that except as
			 otherwise provided in this section and parts 7 (special regulations) and 13
			 (Alaska regulations), the following are prohibited: (i) Possessing a weapon,
			 trap or net (ii) Carrying a weapon, trap or net (iii) Using a weapon, trap or
			 net;
			(3)Section 27.42 of
			 title 50, Code of Federal Regulations, provides that, except in special
			 circumstances, citizens of the United States may not possess, use, or
			 transport firearms on national wildlife refuges of the United States
			 Fish and Wildlife Service;
			(4)The regulations
			 described in paragraphs (2) and (3) prevent individuals complying with Federal
			 and State laws from exercising the second amendment rights of the individuals
			 while at units of—
				(A)the National Park
			 System; and
				(B)the National
			 Wildlife Refuge System;
				(5)The existence of different laws relating to
			 the transportation and possession of firearms at different units of the
			 National Park System and the National Wildlife Refuge System entraps
			 law-abiding gun owners while at units of the National Park System and the
			 National Wildlife Refuge System; and
			(6)The Federal laws should make it clear that
			 the second amendment rights of an individual at a unit of the National Park
			 System or the National Wildlife Refuge System should not be infringed.
			3.Protecting the
			 right of individuals to bear arms in units of the National Park System and the
			 National Wildlife Refuge System
			(a)In
			 generalExcept as provided in
			 section 930 of title 18, United States Code, the Secretary of the Interior
			 shall not promulgate or enforce any regulation that prohibits an individual
			 from possessing, transporting, or carrying a firearm (including an assembled or
			 functional firearm) in any unit of the National Park System or the National
			 Wildlife Refuge System if—
				(1)the individual is
			 not otherwise prohibited by law from possessing, transporting, or carrying the
			 firearm; and
				(2)the possession, transportation, or carrying
			 of the firearm is in compliance with the law governing possession,
			 transportation, or carrying of firearms in parks of the State in which the unit
			 of the National Park System or the National Wildlife Refuge System is
			 located.
				(b)Rule of
			 constructionNothing in this Act shall be construed to
			 authorize—
				(1)the taking of
			 wildlife or fish, except as authorized by the Secretary; or
				(2)the discharge of
			 firearms without legal justification or excuse, except as authorized by the
			 Secretary.
				(c)DefinitionFor purposes of this Act, the term
			 firearm shall have the meaning given to it in section 921(a)(3)
			 of title 18, United States Code.
			
